COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-09-130-CR


DOUGLAS RAY ONICK                                                 APPELLANT

                                          V.

THE STATE OF TEXAS                                                     STATE


                                      ------------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                        MEMORANDUM OPINION1
                                      ------------

      On our own motion, we withdraw our opinion and judgment of October 7,

2010, and substitute the following.

                        I. Introduction and Background

      After his arrest following an undercover drug purchase, a grand jury

indicted, and a jury convicted Appellant Douglas Ray Onick for intentionally or




      1
       See Tex. R. App. P. 47.4.
knowingly possessing more than one but less than four grams of cocaine. 2

Appellant pleaded true to a habitual offender notice, and the trial court sentenced

him to twenty-five years’ imprisonment. In four points, Appellant complains of

alleged ineffective assistance of counsel, disjunctive allegations in the indictment,

fictitious witness testimony, and insufficient evidence of possession. We affirm.

II. Anders3 Brief and Motion to Withdraw by Appellant’s Retained Counsel

      An attorney, whether appointed or retained, is under an ethical obligation

to refuse to pursue a frivolous appeal.      See McCoy v. Court of Appeals of

Wisconsin, 486 U.S. 429, 436, 108 S. Ct. 1895, 1901 (1988); see also Tex. Disc.

R. Prof’l Conduct 3.01. Appellant’s retained counsel filed a motion to withdraw

as counsel and a brief in support of that motion. But ―the procedural safeguards

of Anders and its progeny do not apply to retained attorneys.‖ Nguyen v. State,

11 S.W.3d 376, 379 (Tex. App.—Houston [14th Dist.] 2000, no pet.). ―This is so

because by securing retained counsel, the appellant has received all that Anders

was designed to ensure.‖ Lopez v. State, 283 S.W.3d 479, 480 (Tex. App.—

Texarkana 2009, no pet.). Rather, a retained attorney, on determining that an

appeal is frivolous, must inform the court that the appeal has no merit and seek

leave to withdraw by filing a motion complying with rule 6.5 of the rules of

appellate procedure. See Pena v. State, 932 S.W.2d 31, 32 (Tex. App.—El Paso


      2
       See Tex. Health & Safety Code Ann. § 481.115(a) (Vernon 2010).
      3
       See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

                                         2
1995, no pet.); see also Tex. R. App. P. 6.5. We must then determine whether

the motion to withdraw satisfies the requirements of rule 6.5. See Pena, 932
S.W.2d at 33; Mays v. State, 904 S.W.2d 920, 923 n.1 (Tex. App.—Fort Worth

1995, no pet.).

      Here, counsel’s motion does not comply with rule 6.5 because it does not

state that counsel notified Appellant in writing of his right to object to counsel’s

motion to withdraw as required by rule 6.5(a)(4). See Tex. R. App. P. 6.5(a)(4);

see also Rivera v. State, 130 S.W.3d 454, 458 (Tex. App.—Corpus Christi 2004,

no pet.). Accordingly, we deny counsel’s motion to withdraw. See Rivera, 130
S.W.3d at 458.

      However, despite the deficiencies in counsel’s motion to withdraw, counsel

did inform Appellant of his right to file a pro se brief on his behalf, and Appellant

elected to do so. Thus, we will consider each of the points in Appellant’s pro se

brief. See generally Lopez, 283 S.W.3d at 481 (undertaking independent review

of record ―to determine whether the representation [by the appellant’s retained

counsel] regarding the frivolousness of the appeal was accurate‖).

                     III. Ineffective Assistance of Counsel

      Appellant contends in his first point that his trial counsel rendered

ineffective assistance. Specifically, Appellant argues that all of his consultations

with his trial counsel focused on plea discussions; that his trial counsel did not

inquire about or investigate any defenses; that his trial counsel did not file any

motions, formulate a trial strategy, or subpoena any pertinent evidence; and that

                                         3
an attorney from his trial counsel’s firm, rather than trial counsel himself, actually

tried the case.

      To establish ineffective assistance of counsel, appellant must show by a

preponderance of the evidence that his counsel’s representation fell below the

standard of prevailing professional norms and that there is a reasonable

probability that, but for counsel’s deficiency, the result of the trial would have

been different. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,

2064 (1984); Salinas v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005);

Mallett v. State, 65 S.W.3d 59, 62–63 (Tex. Crim. App. 2001); Thompson v.

State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999). There is no requirement that

we approach the two-pronged inquiry of Strickland in any particular order, or

even address both components of the inquiry if the defendant makes an

insufficient showing on one component. See Strickland, 466 U.S. at 697, 104 S.

Ct. at 2069.

      In evaluating the effectiveness of counsel under the first prong, we look to

the totality of the representation and the particular circumstances of each case.

Thompson, 9 S.W.3d at 813. The issue is whether counsel’s assistance was

reasonable under all the circumstances and prevailing professional norms at the

time of the alleged error. See Strickland, 466 U.S. at 688–89, 104 S. Ct. at 2065.

Review of counsel’s representation is highly deferential, and the reviewing court

indulges a strong presumption that counsel’s conduct fell within a wide range of

reasonable representation. Salinas, 163 S.W.3d at 740; Mallett, 65 S.W.3d at

                                          4
63.   A reviewing court will rarely be in a position on direct appeal to fairly

evaluate the merits of an ineffective assistance claim. Thompson, 9 S.W.3d at

813–14. ―In the majority of cases, the record on direct appeal is undeveloped

and cannot adequately reflect the motives behind trial counsel’s actions.‖

Salinas, 163 S.W.3d at 740 (quoting Mallett, 65 S.W.3d at 63). To overcome the

presumption    of   reasonable   professional   assistance,   ―any   allegation   of

ineffectiveness must be firmly founded in the record, and the record must

affirmatively demonstrate the alleged ineffectiveness.‖ Id. (quoting Thompson, 9
S.W.3d at 813).     It is not appropriate for an appellate court to simply infer

ineffective assistance based upon unclear portions of the record. Mata v. State,

226 S.W.3d 425, 432 (Tex. Crim. App. 2007).

      Here, although Appellant makes several allegations about his trial

counsel’s representation, he does not cite to any portion of the record that would

arguably support his contention that his trial counsel rendered ineffective

assistance.4 And we note that, contrary to Appellant’s contention, Appellant’s

retained trial counsel participated in the trial by conducting the cross-examination

of the State’s first witness and making a closing argument. Further, the record is

silent concerning any reasons for trial counsel’s alleged inaction. Generally, a

silent record that provides no explanation for counsel’s actions will not overcome

the strong presumption of reasonable assistance. See Rylander v. State, 101

      4
        Appellant’s citations to the record concern only his reference to the trial
court’s refusal to allow him to change lawyers on the morning of trial.

                                         5
S.W.3d 107, 110 (Tex. Crim. App. 2003); Edwards v. State, 280 S.W.3d 441, 445

(Tex. App.—Fort Worth 2009, pet. ref’d). Because the record is silent as to trial

counsel’s strategy and methods used in discovering and preparing for Appellant’s

trial and because the claim of ineffectiveness is not firmly founded in the record,

we must presume that trial counsel rendered reasonable professional assistance.

See Salinas, 163 S.W.3d at 740; Thompson, 9 S.W.3d at 813–14.

Consequently, we overrule Appellant’s first point.

                   IV. Disjunctive Allegations in Indictment

      In his second point, Appellant contends that his indictment was

―inadmissible‖ because it provided that he intentionally or knowingly possessed a

controlled substance without specifying between intentional or knowing

possession. However, it is well-settled that an indictment may properly allege,

disjunctively, that an offense was committed intentionally or knowingly.      See

Hunter v. State, 576 S.W.2d 395, 396 (Tex. Crim. App. [Panel Op.] 1979); see

also Tex. Health & Safety Code Ann. § 481.115(a) (―[A] person commits an

offense if the person knowingly or intentionally possesses a controlled substance

listed in Penalty Group 1.‖ (emphasis added)). Thus, we overrule Appellant’s

second point.

                     V. Sufficient Evidence of Possession

      In his fourth point, Appellant contends that the evidence is insufficient to

establish that he possessed the controlled substance. He points to testimony by

Officer Tracey Crow that she did not actually see Appellant possess the

                                         6
controlled substance and that she could not tell what was handed to the alleged

buyer.     He also argues that the State must ―negate any other origins of

probability or potential possessors of the controlled substance to remove all

reasonable doubt.‖5

A. Standard of Review

         In reviewing the sufficiency of the evidence to support a conviction, we

view all of the evidence in the light most favorable to the prosecution in order to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007); see Brooks v. State, No. PD-0210-09, 2010 WL
3894613, at *14 (Tex. Crim. App. Oct. 6, 2010) (―[T]he Jackson v. Virginia

standard is the only standard that a reviewing court should apply in determining

whether the evidence is sufficient to support each element of a criminal offense

that the State is required to prove beyond a reasonable doubt.‖).

B. Applicable Law

         ―[A] person commits an offense if the person knowingly or intentionally

possesses a controlled substance listed in Penalty Group 1, unless the person

5
 This argument by Appellant is similar to the ―reasonable hypotheses‖ standard
for reviewing circumstantial evidence that required the evidence to exclude every
reasonable hypothesis inconsistent with the appellant’s guilt, but the court of
criminal appeals abolished the ―reasonable hypotheses‖ standard in Geesa v.
State, 820 S.W.2d 154, 161 (Tex. Crim. App. 1991), overruled on other grounds
by Paulson v. State, 28 S.W.3d 570, 573 (Tex. Crim. App. 2000).

                                         7
obtained the substance directly from or under a valid prescription or order of a

practitioner acting in the course of professional practice.‖ Tex. Health & Safety

Code Ann. § 481.115(a). Cocaine is a controlled substance listed in Penalty

Group 1. See id. § 481.102(3)(D) (Vernon 2010). ―’Possession’ means actual

care, custody, control, or management.‖ Id. § 481.002(38) (Vernon 2010).

C. Analysis

      Appellant points to the testimony by Officer Crow, but Officer Rafael

Salazar’s testimony provides legally sufficient evidence of possession. Officer

Salazar testified that he saw Appellant sitting in the driver’s seat of a van in the K

& K Liquor Store parking lot, that a female exited an undercover vehicle and

approached the van, that Appellant opened the door, and that the female

returned to the undercover vehicle and left the scene. Officer Salazar testified

that he then heard the bust signal over the police radio and that he approached

the van in which Appellant was sitting. He testified that he ordered Appellant out

of the van, that Appellant tried to walk around the front of the vehicle, and that he

saw Appellant ―toss a clear plastic baggie to the ground.‖6          Officer Salazar

testified that he personally retrieved the baggie containing the controlled

substance after another officer detained Appellant. Officer Salazar testified that

the baggie was ―maybe a foot away‖ from Appellant. Thus, Officer Salazar’s


      6
       Appellant does not contest that the plastic baggie contained cocaine, and
we note that the State presented evidence that the plastic baggie did in fact
contain cocaine.

                                          8
testimony establishes that Appellant possessed a controlled substance.          We

therefore overrule Appellant’s fourth point. See Tex. Health & Safety Code Ann.

§§ 481.002(38), .115(a); see also Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Clayton, 235 S.W.3d at 778.

                      VI. “Fictitious” Witness Testimony

      Appellant argues in his third point that Officer Salazar gave fictitious and

perjured testimony. While the State may not obtain a conviction through the

knowing use of perjured testimony, the appellant bears the burden of showing

that the testimony used by the State was in fact perjured. Losada v. State, 721
S.W.2d 305, 311 (Tex. Crim. App. 1986). ―Discrepancies in testimony alone do

not make out a case for perjury.‖ Id. at 312.

      In this case, to support his contention that Officer Salazar gave fictitious

testimony, Appellant cites a portion of Officer Salazar’s testimony where Officer

Salazar acknowledged that his arrest affidavit lists the name of another officer.

But Officer Salazar testified that the inclusion of the other officer’s name was

probably a typographical error made by the undercover officer who typed the

affidavit. The trier of fact is the sole judge of the weight and credibility of the

evidence, and we are not free to substitute our judgment for that of the factfinder.

See Tex. Code Crim. Proc. Ann. art. 38.04 (Vernon 1979); Brown v. State, 270
S.W.3d 564, 568 (Tex. Crim. App. 2008), cert. denied, 129 S. Ct. 2075 (2009);

Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999), cert. denied, 529
U.S. 1131 (2000). Moreover, to the extent that Appellant offers his own version

                                         9
of events at the time of his arrest to rebut other parts of Officer Salazar’s

testimony, we note that Appellant did not testify at trial.      The assertions in

Appellant’s brief are not evidence, and we may not consider them as such on

appeal. See Whitehead v. State, 130 S.W.3d 866, 872 (Tex. Crim. App. 2004).

Thus, because Appellant has not met his burden of showing that Officer

Salazar’s testimony was perjured, we overrule his third point.

                                  VII. Conclusion

      Having denied counsel’s motion to withdraw and having overruled each of

Appellant’s four points, we affirm the trial court’s judgment.



                                              ANNE GARDNER
                                              JUSTICE


PANEL: GARDNER, MCCOY and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 18, 2010




                                         10